Per Curiam:
A vendor or purchaser dealing in his own name, without disclosing the name of his principal, is personally bound by his contract, and it makes no difference that he is known to the other party to be an auctioneer, or broker, who is usually employed in selling property as the agent for others. (Meyer v. Redmond, 205 N. Y. 478, 483; DeRemer v. Brown, 165 id. 410, 419; 1 Williston Cont. 543.)
Judgment modified by striking out so much thereof as adjudges that the complaint be dismissed as against the defendant Bryan L. Kennelly, Inc., and by adjudging that plaintiff recover of the defendants James S. Gross and Bryan L. Kennelly, Inc., the sum of $2,125, with costs, and as so modified affirmed, with costs to appellant against respondent.
All concur; present, Guy, McCook and Proskauer, JJ.